Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 1 of 17 PageID #: 670




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  WAKENDER DICKEY                                                                       Plaintiff

  v.                                                  Civil Action No. 3:18-CV-0080-RGJ-CHL

  DENIS MCDONOUGH, SECRETARY U.S.                                                     Defendant
  DEPARTMENT OF VETERANS AFFAIRS

                                           * * * * *

                          MEMORANDUM OPINION AND ORDER

        Defendant Denis McDonough, Secretary, U.S. Department of Veterans Affairs,’

 moves for Summary Judgment [DE 59]. Plaintiff Wakender Dickey (“Dickey”) responded [DE

 63], and the Defendant submitted a Reply [DE 64]. This matter is ripe. For the reasons

 below, the Court GRANTS the Defendant’s Motion [DE 59].

                                    I.      BACKGROUND

        2008

        The Department of Veterans’ Affairs (“VA”) hired Dickey in 2008 to work in its

 Louisville, Kentucky location as a rehabilitation counselor. [DE 59-1, at 156-58]. Tameel Benders

 was Dickey’s first-line supervisor. [DE 59-1 at 158, 164; DE 59-2 at 225-26]. Jan LeClerc was

 Dickey’s second-line supervisor. [DE 59-1 at 159-60]. The VA employed Dickey in that role until

 2012, when the VA hired her as the Vet Success Counselor at Eastern Kentucky University

 (“EKU”) in Richmond, Kentucky. [DE 59-1 at 159-60].

        2012

        As the Vet Success Counselor at EKU, Dickey’s office was located in the EKU Office of

 Military and Veteran Affairs per a memorandum of understanding between the VA and EKU. [DE

 59-1 at 159-66, 168-70, DE 59-2 at 226]. EKU employed all the other persons working in the EKU

                                                1
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 2 of 17 PageID #: 671




 Office of Military and Veteran Affairs. [DE 59-1 at 173]. Benders and LeClerc with the VA

 remained Dickey’s direct supervisors. [DE 59-2 at 226; DE 59-4]. As Vet Success Counselor,

 Dickey helped veterans adjust to school at EKU and with VA benefits. [DE 59-2 at 226; DE 59-1

 at 176-80]. Dickey had a key to the Office of Military and Veterans Affairs and could access the

 building anytime she required. [DE 59-2 at 230; DE 53-1 at 213; DE 59-3 at 304-05].

        2014

        In 2014, EKU hired William Larkin (“Larkin”) to be the EKU Director of the Office of

 Military and Veteran Affairs. [DE 59-3 at 249-57]. EKU employed Larkin. [DE 59-4 at 321].

 Larkin did not supervise Dickey and was not responsible for her day-to-day activities. [DE 59-4 at

 321; DE 59-3 at 254, 259-60, 262-63; DE 59-2 at 226]. Likewise, the VA did not supervise or have

 authority over Larkin. [DE 59-3 at 261]. Larkin supervised the three other EKU employees in the

 Office of Military and Veteran affairs: Debra Bush, Jamie Roberts, and Cynthia Palka. [DE 59-3

 at 259-60]. Larkin and the other employees in the EKU office are white. Dickey was the only black

 person working in the EKU office. Dickey’s direct supervisor, Benders, is black. [DE 59-1 at 164;

 DE 59-2 at 225-26].

        Shortly after Larkin’s start, Dickey testified that Larkin cancelled two formal meetings

 with her. [DE 59-1 at 180-81, 183-84]. Dickey went to Gene Palka, Larkin’s direct supervisor, to

 discuss her concerns about Larkin. Id. After the meeting with Palka, Dickey testified that Larkin

 asked to meet with her and “scolded” her for “bad-mouthing” him to Palka. [DE 59-1 at 185-86].

 Larkin denied “scolding” Dickey about her meeting with Palka. [DE 59-3 at 272]. Larkin testified

 that Palka met with him and informed him that Dickey was trying to move from the EKU Office

 of Military and Veteran Affairs to the main campus and wanted to modify the memorandum of

 understanding between the VA and EKU. [DE 59-3 at 267-71]. Larkin testified that Palka told him



                                                 2
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 3 of 17 PageID #: 672




 it was too beneficial for veterans to have the resources co-located, that EKU was not going to

 separate Dickey from the EKU Office of Military and Veteran Affairs, and for Larkin work out

 the issue with Dickey. [DE 59-3 at 267-70].

        In July 2014, the VA temporarily reassigned Dickey from EKU while the VA investigated

 complaints made by Larkin and the student president of the Veteran’s Club about Dickey. [DE 59-

 1 at 188-89]. One of the complaints involved Dickey’s handling of a dispute between two veterans

 on campus. Larkin testified that Dickey mishandled a situation involving two veterans on campus,

 where one veteran alleged that he would bring a gun to school. [DE 59-3 at 273-74]. Larkin

 testified that Dickey took the issue to the instructor of the class and then approached the Dean of

 the College of Business to complain about the instructor. [DE 59-3 at 274-75]. Larkin testified that

 the EKU administration was unhappy with Dickey’s handling of the event. [DE 59-3 at 275-76].

        In August 2014, Dickey signed a memorandum of guidance with the VA addressing the

 issues that the VA investigated in July 2014 and returned to EKU’s campus. [DE 59-5; DE 1, ¶

 28]. The guidance included Dickey being present and available in her office during 80% of her

 workweek and that she must notify the Director of the Office of Military and Veteran’s Affairs,

 anytime she will be away from the office longer than 30 minutes. [DE 59-5]. The guidance advised

 Dickey that “[i]t is not within the scope of your duties to recommend changes to the MOU

 [Memorandum of Understanding]. It is also outside the scope of your authority to seek alternative

 work hours or office space on campus.” [DE 59-5 at 336]. The guidance further advised Dickey

 “[y]ou should be aware that your inquiry into tuition and book benefits provided by EKU, may be

 a potential ethics violation. Your completion of Ethics TMS . . . is required.” [DE 59-5 at 336].

        After returning to EKU’s campus, Dickey met with Larkin, Gene Palka, and LeClerc for

 two hours. [DE 59-3 at 276-78, DE 59-1 at 195-96; DE 59-4 at 322-23]. During the meeting,



                                                  3
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 4 of 17 PageID #: 673




 Dickey agreed to provide her calendar to EKU so the staff in the EKU office would know where

 she was when veterans needed assistance. [DE 59-1 at 198, 201-02; DE 59-3 at 277-79, 286-87;

 DE 59-4 at 322]. Dickey claims that after the meeting, Larkin raised his voice, chastised her, and

 pointed his finger at her. [DE 59-1 at 202-03]. Larkin and LeClerc deny Dickey’s description of

 Larkin’s behavior. [DE 59-3 at 285-88; DE 59-4 at 322-23].

        August 2014 to May 2015

        After Dickey returned to the EKU office in August 2014, she claims many incidents

 occurred over the course of the next year: the EKU staff excluded her from meetings [DE 1, ¶¶ 41-

 42]; the EKU staff did not inform her of the arrival of a new fax machine [DE 1, ¶ 43, DE 59-1 at

 208-09]; EKU did not notify her the office would be closed in October 2014 [DE 1, ¶ 44]; EKU

 did not upload her VA flyer the EKU website [DE 1, ¶ 45; DE 59-7 at 370-73]; the EKU staff did

 not inform her when the new EKU brochures arrived [DE 59-7 at 373-78]; EKU did not notify her

 of an alleged bomb threat on campus [DE 1, ¶ 50]; EKU did not provide her with an EKU email

 address [DE 1, ¶ 50]. In addition, there was an issue over Dickey parking in a handicapped parking

 spot behind the EKU Office of Military and Veteran Affairs without an EKU-issued handicap

 parking sticker. [DE 59-8 at 156-58, 173-74].

        During this time, LeClerc told Larkin EKU did not have to include Dickey in EKU

 meetings because Dickey was not an EKU employee. [DE 59-4 at 324, DE 59-2 at 233]. Larkin

 testified that the staff tried to include Dickey in meetings nonetheless because Dickey requested

 it. [DE 59-3 at 299-300, 309-10]. Other office staff testified the office did not have formal

 meetings, but impromptu meetings occurred with whomever was present in the office. [DE 59-6

 at 345, 363-65].




                                                 4
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 5 of 17 PageID #: 674




        She also claims Larkin yelled at her four times during this timeframe. [DE 1, ¶¶ 47, 52, 55,

 58]. Dickey claims Larkin pointed his finger at and raised his voice to her in front of a student in

 February 2015. [DE 63 at 444]. Dickey claims Larkin cussed, berated her, and approached her in

 an intimidating manner in April 2015, because he wanted to know her whereabouts. [DE 63 at

 445]. Finally, Dickey claims that on May 5, 2015, Larkin yelled, belittled, and intimidated her in

 front of the EKU staff in a confrontation about a brochure issue. [DE 63 at 445]. Larkin testified

 that he never yelled at Dickey. [DE 59-3 at 301-02]. The other workers in the EKU office testified

 that they never witnessed Larkin yelling at Dickey. [DE 59-6 at 354; 59-8 at 407; 59-9 at 413].

        Dickey also claims that her VA supervisor, Bender, mocked her disability in front of

 another co-worker. [DE 1, ¶ 82]. Benders denies this allegation. [DE 59-2 at 226 at 6-7].

        On May 5, 2015, Dickey emailed her supervisors with the VA, Benders, and LeClerc,

 stating that the EKU office was a hostile work environment because of Larkin. [DE 1 ¶ 59]. The

 VA conducted an investigation. [DE 59-2 at 227-28]. Dickey chose not to participate in the VA’s

 investigation and initiated an EEO action against the VA and EKU. [DE 59-4 at 322]. Dickey’s

 EEO complaint was the first instance Dickey couched her complaints in terms of race, gender, or

 age. [DE 59-8 at 145-46]. The VA removed Dickey from EKU and into a position in Lexington,

 Kentucky that was the same pay and grade as her EKU position. [DE 59-2 at 236].

        2018

        In 2018, Dickey instituted this litigation, alleging that the VA subjected her to hostile work

 environment based on her race and gender in violation of Section 703 of Title VII of the Civil

 Rights Act [DE 1, ¶¶ 67-73, 74-80]. Dickey also alleges that the VA discriminated against her

 because of her disability. [DE 1, ¶¶ 81-83]. Finally, Dickey alleges the VA retaliated against her

 by removing her from EKU in 2015 because she filed an EEO claim. [DE 1, ¶¶ 84-].



                                                  5
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 6 of 17 PageID #: 675




                                        II.     STANDARD

        Summary judgment is required when “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

 bears the burden of specifying the basis for its motion and showing the lack of a genuine issue of

 material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party satisfies

 this burden, the nonmoving party must produce specific facts showing a material issue of fact for

 trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Factual differences are not

 considered material unless the differences are such that a reasonable jury could find for the party

 contesting the summary judgment motion. Id. at 252.

        The Court must view the evidence and draw all reasonable inferences in a light most

 favorable to the nonmoving party. Williams v. Int’l Paper Co., 227 F.3d 706, 710 (6th Cir. 2000).

 But the nonmoving party must do more than show some “metaphysical doubt as to the material

 facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead,

 the nonmoving party must present specific facts showing that a genuine factual issue exists by

 “citing to particular parts of materials in the record” or by “showing that the materials cited do not

 establish the absence . . . of a genuine dispute[.]” Shreve v. Franklin Cty., Ohio, 743 F.3d 126, 136

 (6th Cir. 2014). “The mere existence of a scintilla of evidence in support of the [nonmoving

 party’s] position will be insufficient; there must be evidence on which the jury could reasonably

 find for the [nonmoving party].” Liberty Lobby, 477 U.S. at 252.

        Rule 56(c)(1) requires that a “party asserting that a fact . . . is genuinely disputed must

 support the assertion by . . . citing to particular parts of materials in the record, including

 depositions, documents, electronically stored information, affidavits or declarations, stipulations




                                                   6
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 7 of 17 PageID #: 676




 (including those made for purposes of the motion only), admissions, interrogatory answers, or

 other materials.” Fed. R. Civ. P. 56(c)(1)(A).

                                       III.    DISCUSSION

          The Defendant moves for summary judgment on Dickey’s hostile work environment

 claims, retaliation claim, and disability discrimination claim. The Court addresses each claim

 below. At the outset, Dickey did not respond to the Defendant’s motion for summary judgment as

 it relates to her hostile work environment claim based on gender and her disability discrimination

 claim. Thus, Dickey concedes the Defendant’s arguments for summary judgment on those claims.

 See Degolia v. Kenton Cty., 381 F. Supp. 3d 740, 759–60 (E.D. Ky. 2019) (“[I]t is well understood

 . . . that when a plaintiff files an opposition to a dispositive motion and addresses only certain

 arguments raised by the defendant, a court may treat those arguments that the plaintiff failed to

 address as conceded.” (quoting Rouse v. Caruso, No. 6-cv-10961-DT, 2011 WL 918327, at *18

 (E.D. Mich. Feb. 18, 2011)) (internal quotation marks omitted); Humphrey v. U.S. Att’y Gen.’s

 Office, 279 F. App’x 328, 331 (6th Cir. 2008) (recognizing that a party’s lack of response to a

 motion or argument in it is grounds for the district court’s grant of an unopposed motion to dismiss

 and noting that “if a plaintiff fails to respond or to otherwise oppose a defendant’s motion, then

 the district court may deem the plaintiff to have waived opposition to the motion”); Paulmann v.

 Hodgdon Powder Co., Inc., No. 3:13-CV-0021-CRS-DW, 2014 WL 4102354, *1-2 (W.D. Ky.

 Aug. 18, 2014) (holding that plaintiff’s failure to respond or otherwise oppose defendant’s motion

 to dismiss established that the plaintiff had waived opposition to the motion). The Court thus

 focuses its analysis on Dickey’s hostile work environment claim based on race and retaliation

 claim.




                                                  7
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 8 of 17 PageID #: 677




        1. Hostile Work Environment Based on Race

        Establishing a prima facie case of a racially hostile work environment requires a plaintiff

 to show: (1) she belonged to a protected group, (2) she was subject to unwelcome harassment, (3)

 the harassment was based on race, (4) the harassment was severe or pervasive enough to alter the

 conditions of employment and create an abusive working environment, and (5) the defendant knew

 or should have known about the harassment and failed to act. Williams v. CSX Transp. Co., 643

 F.3d 502, 512 (6th Cir. 2011).

        The Defendant argues that Dickey cannot establish the second, third, and fourth elements—

 that she cannot establish she suffered harassment, that she cannot establish harassment based on

 race, and that she cannot establish the harassment was severe or pervasive enough. [DE 59 at 140-

 42; DE 64 at 507]. A plaintiff can show that harassment was based on race by either putting forth

 “direct evidence of the use of race-specific and derogatory terms,” or by showing that the harassing

 party treated employees not in the plaintiff’s protected class differently—that is to say,

 better. Williams, 643 F.3d at 511. To determine whether harassment was severe or pervasive

 enough, the Court looks at the combined effect of all alleged acts of harassment. See id.

        Dickey’s hostile work environment claim rests on the behavior of Larkin. Dickey presents

 no direct evidence of the use of race-specific and derogatory terms by Larkin or anyone else.

 Instead, she argues that Larkin treated the white EKU employees in the Office of Military and

 Veterans Affairs differently than Dickey. [DE 63 at 449]. Dickey was the only black employee in

 the EKU Office of Military and Veteran Affairs. Dickey was the only VA employee in the EKU

 Office of Military and Veteran Affairs. Under the memorandum of understanding between EKU

 and the VA, Dickey was not an employee of EKU. The Court reviewed the depositions and other

 evidence of record submitted by the parties relating to Dickey’s claims that Larkin and the EKU


                                                  8
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 9 of 17 PageID #: 678




 staff did not include her in meetings, did not inform her about the new fax machine, did not inform

 her that the office would be closed, did not notify her of the of new brochures, and did not provide

 her with an EKU email address. Dickey testified that she believed these instances resulted from

 Larkin retaliating against her for complaining about him to his supervisor, Gene Palka. [DE 59-1

 at 180, 205-06]. The evidence shows these incidents to result from Dickey not being an EKU

 employee, not maintaining regular and consistent office hours, not being present in the office, and

 not being permitted by the VA to attend certain events. The memorandum of understanding

 between EKU and the VA did not require any of these instances to be different. There is no

 evidence that these incidences related to Dickey’s race. Likewise, even if Larkin yelled at Dickey

 as she claims, there is no evidence that these instances related to her race, but related to

 disagreements on how Dickey’s role operated within EKU. No reasonable juror could find these

 instances evidence of Larkin treating EKU’s staff in the Office of Military and Veterans Office

 better or differently than Dickey.1

         But even assuming Dickey could demonstrate a genuine issue of material fact as to the

 third element, Dickey cannot show the fourth element, that the harassment was severe or pervasive

 enough to alter the conditions of employment and create an abusive working environment. To be

 “severe or pervasive,” (1) the conduct must be enough to create an environment that a reasonable

 person would find hostile or abusive, and (2) a plaintiff must subjectively regard the environment

 as abusive. Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). In determining whether an

 environment is one that a reasonable person would find hostile or abusive, courts look to the


 1
  Dickey states in her response to the motions for summary judgment, without citing any support or evidence
 of record, that she worked without incident from 2012 through 2014 with the prior Director Allen Beck.
 [DE 63 at 449]. Dickey cites no evidence in support of this statement. But reports submitted by the
 Defendant from the investigations show that the previous director may have been too relaxed and that
 Larkin was hired to remedy this. [DE 64-3]. LeClerc testified that Larkin was a very different manager than
 had previously been there and “[h]e was brought in to sort of clean up that office.” [DE 59-4 at 322].

                                                     9
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 10 of 17 PageID #: 679




  frequency of the claimed conduct; its severity; whether it is physically threatening or humiliating,

  or a mere offensive utterance; and, whether it unreasonably interferes with the employee’s work

  performance. Id. at 23. While an employer may be liable if it negligently handles coworker

  harassment, mere teasing, offhand comments, and isolated incidents are not sufficient unless they

  are extremely serious. See Faragher v. Boca Raton, 524 U.S. 775, 788 (1998); Vance v. Ball State

  Univ., 570 U.S. 421, 428 (2013). Most of the instances Dickey complains of do not constitute

  “unwelcome conduct or communication,” under the second element of a claim for hostile work

  environment. But viewing the evidence in a light most favorable to Dickey, the incidents

  complained of do not objectively rise to the level of harassment that was severe or pervasive

  enough to alter the conditions of employment and create an abusive working environment.

  Dickey’s claims that as a VA employee, EKU excluded her from some EKU staff meetings,

  excluded her VA brochure on the EKU website, and did not inform her about a campus bomb

  threat, an office closure, or the arrival of a new fax machine or brochures, amount to minor

  inconveniences, oversights, or petty tribulations of the workplace. Assuming for purposes of this

  motion that Larkin yelled at Dickey on the four occasions claimed, such instances were brief and

  in the context of disagreements on how to operate and collaborate between EKU and the VA.

         The Sixth Circuit “has established a relatively high bar for what amounts to actionable

  discriminatory conduct under a hostile work environment theory.” Phillips v. UAW Int’l, 854 F.3d

  323, 328 (6th Cir. 2017). For instance, in Clay v. United Parcel Serv., Inc., the Sixth Circuit held

  that fifteen specific incidents of racially motivated harassment spanning a two-year period,

  including the refusal to remove the plaintiff from a position that required heavy lifting that led to

  a groin injury to the plaintiff, were not severe or pervasive enough to be actionable. 501 F.3d 695,

  707-08 (6th Cir. 2007); see also Bourini v. Bridgestone/Firestone N. Am. Tire, LLC, 136 F. App’x



                                                   10
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 11 of 17 PageID #: 680




  747, 749, 751 (6th Cir. 2005) (holding eight incidents over five years—including statements from

  the Muslim plaintiff’s coworker that if it was up to him, he would “put [plaintiff] in a box and send

  [him] back to [his] country,” and that the plaintiff could hear better if he got the sand out of his

  ears—were not severe or pervasive enough to create a hostile work environment); Morris v.

  Oldham Cty. Fiscal Court, 201 F.3d 784, 790 (6th Cir. 2000) (affirming summary judgment for

  the defendant even though the female plaintiff asserted that her male supervisor implied he would

  improve her performance evaluation in exchange for sexual favors, told several dirty jokes in her

  presence, called her “hot lips,” and commented several times about her state of dress).

          In sum, even taking all the incidents alleged in total, they do not objectively rise to the level

  of a workplace permeated with discriminatory intimidation, ridicule, and insult that is severe or

  pervasive enough to alter the conditions of Dickey’s employment and create an abusive working

  environment. Dickey’s hostile work environment claim thus fails and the Defendant will be

  granted summary judgment.2

          2. Retaliation for Dickey’s EEO Complaint

          Dickey alleges that the VA move her away from the position at EKU and reassigned her to

  a position in Lexington, Kentucky in retaliation for filing an EEO claim. 42 U.S.C. § 2000e-3 (a)

  prohibits retaliation against an employee “because [she] has opposed any practice made an

  unlawful employment practice . . . or because he has made a charge, testified, assisted, or

  participated in any manner in an investigation, proceeding, or hearing” in connection with an

  unlawful employment practice. Dickey may establish retaliation “either by introducing direct

  evidence of retaliation or by proffering circumstantial evidence that would support an inference of


  2
    The Defendant also disputes that Dickey can show the VA can be liable for a non-employee’s behavior
  and is thus unable to satisfy the fifth element of a hostile work enforcement claim. [DE 59 at 143]. While
  the Court is doubtful that Dickey can show employer liability on this claim, the Court need not reach this
  issue as Dickey’s hostile work enforcement fails on the third and fourth elements.

                                                     11
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 12 of 17 PageID #: 681




  retaliation.” Imwalle v. Reliance Med. Products, Inc., 515 F.3d 531, 543 (6th Cir. 2008). Without

  direct evidence of retaliation, courts apply the McDonnell Douglas discrimination burden-shifting

  framework to analyze retaliation claims at the summary judgment stage. Blizzard v. Marion Tech.

  Coll., 698 F.3d 275, 288 (6th Cir. 2012); Spengler v. Worthington Cylinders, 615 F.3d 481, 491

  (6th Cir. 2010). Because Dickey offers circumstantial evidence of retaliation, the Court analyzes

  her claim under the McDonnell Douglas framework described above.

          To establish prima facie case of retaliation under Title VII, Dickey must show that: (1) she

  engaged in a protected activity under Title VII; (2) the defendant knew she engaged in a protected

  activity; (3) the defendant later took an adverse, retaliatory action against plaintiff or the plaintiff

  faced severe or pervasive retaliatory harassment by a supervisor; (4) the protected activity and the

  adverse action are causally connected. Taylor v. Geithner, 703 F.3d 328, 336 (6th Cir. 2013). If

  Dickey establishes a prima facie case of retaliation, the burden shifts to the Defendant to produce

  evidence of a legitimate, nondiscriminatory reason for its actions. See Imwalle, 515 F.3d at 544.

  Defendant’s burden, at that stage of the process, is one of production, not persuasion, and no

  credibility assessment is to be made. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

  142 (2000); Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 349 (6th Cir. 2012). Finally, if the

  Defendant produces a legitimate, nondiscriminatory reason for its actions, the burden shifts back

  to Dickey to show by a preponderance of the evidence that the legitimate reason offered was a

  pretext designed to mask retaliation. Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

  (1981). Dickey can meet this burden by showing that: (1) the Defendant’s stated reason is baseless,

  (2) the reason offered was not the actual reason for the adverse action, or (3) the reason offered

  could not explain the Defendant’s action. Imwalle, 515 F.3d at 545 (citing Manzer v. Diamond

  Shamrock Chem., 29 F.3d 1078, 1084 (6th Cir. 1994)).



                                                    12
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 13 of 17 PageID #: 682




          Dickey’s filing of an EEO claim is protected activity. It is also undisputed that Benders

  and LeClerc were aware of Dickey’s EEO claim. The Defendant argues Dickey cannot prove the

  third element of a prima facie case—an adverse employment action. “An adverse employment

  action has been defined as a materially adverse change in the terms and conditions of [a plaintiff’s]

  employment [such as] a significant change in employment status, including hiring, firing, failing

  to promote, reassignment with significantly different responsibilities, or a decision causing a

  significant change in benefits.” Spees v. James Marine, Inc., 617 F.3d 380, 391 (6th Cir. 2010).

  The adverse, retaliatory act must be such that “‘a reasonable employee would have found the

  challenged action materially adverse, which in this context means it well might have dissuaded a

  reasonable worker from making or supporting a charge of discrimination.’” Randolph v. Ohio

  Dept. of Youth Services, 453 F.3d 724, 736 (quoting Burlington N. and Sante Fe Ry. Company v.

  White, 548 U.S. 53, 126 S. Ct. 2405 (2006)). “[A] plaintiff’s burden of establishing a materially

  adverse employment action is less onerous in the retaliation context than in the anti-discrimination

  context.” Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 595–96 (6th Cir.2007), cert,

  denied, 552 U.S. 1258 (2008).

          Conclusory opinions about the prestige of a position cannot suffice to show that a change

  in positions is an adverse action. See Freeman v. Potter, 200 Fed. App’x 439, 445 (6th Cir. 2006)

  (“In general, a lateral transfer, or the refusal to make a lateral transfer, is not a materially adverse

  action.”); Secherest v. Lear Siegler Services, Inc., 2007 WL 1186597 at *4 (M.D. Tenn. 2007)

  (holding that job transfers and disciplinary write-ups that did not affect the plaintiff’s pay, hours,

  or job duties did not constitute a materially adverse action); and Burlington, 548 U.S. at 71 (“To

  be sure, reassignment of job duties is not automatically actionable”). Whether a particular

  reassignment is materially adverse depends on the circumstances of the particular case, and



                                                    13
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 14 of 17 PageID #: 683




  “should be judged from the perspective of a reasonable person in the plaintiff’s position,

  considering ‘all the circumstances.’” Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75,

  81 (1998). Dickey’s claim that the new position was subjectively less favorable does not satisfy

  her burden of proving an adverse action to support her claim of retaliation. See Ellis v. Principi,

  246 Fed. App’x 867, 870 (5th Cir. 2007) (less favorable work assignments and denial of

  performance award were not adverse actions) and Choulagh v. Holder, 528 Fed. App’x 432, 438

  (6th Cir. 2013).

         After Dickey emailed her supervisors with the VA in May 2015, Benders and LeClerc,

  stating that the EKU office was a hostile work environment because of Larkin, the VA removed

  Dickey from EKU and into a position in Lexington, Kentucky that was the same pay and grade as

  her EKU position. [DE 59-2 at 236]. The Defendant acknowledges that this was an inconvenience

  for Dickey as a result of increased daily travel and a change of job responsibilities.[DE 59 at 149].

  But the Defendant argues it does not rise to the level of an adverse employment action because the

  pay and grade were the same and the VA had a legitimate business purpose for moving Dickey

  from EKU as a result of the alleged wrongdoing. [DE 59 at 149]. The Defendant argues out that

  even if Dickey’s allegations about Larkin were true, the VA had no control over EKU or its

  employees. [DE 59 at 149]. Dickey argues, with no citation to evidence of record, the new position

  was less prestigious, more stressful, had a case load and burdensome time constraints, and caused

  financial hardship as a result of its location in a different city. [DE 63 at 458]. Dickey argues the

  VA should have relocated her to a different place on EKU’s campus, not within the EKU Office

  of Military and Veteran Affairs. [DE 63 at 458].

         The new job had the same pay and grade as Dickey’s job at EKU. The job required a longer

  commute but was within a commutable distance of the job at EKU. There is no evidence that it



                                                   14
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 15 of 17 PageID #: 684




  would have been practical or possible for Dickey to move to a location on EKU’s campus not

  within the EKU Office of Military and Veterans affairs. There is no objective evidence of record

  to support Dickey’s claim that the change was materially adverse. Instead, the record shows the

  VA transferred Dickey to remove her from what she claimed was a hostile work environment.

  Under the circumstances, a reasonable employee would not have found this transfer to be

  materially adverse nor have been, based on the transfer, dissuaded from bringing a complaint under

  Title VII. Instead, a reasonable employee would have understood that the transfer was required by

  her complaint. Broadway v. United Parcel Serv., Inc., 499 F. Supp. 2d 992, 1004 (M.D. Tenn.

  2007). Dickey fails to show an adverse action.

         Even if Dickey’s transfer were an adverse action, Dickey must show a causal connection

  between the transfer and her EEO claim to establish a claim of retaliation. To establish a causal

  connection, Dickey must offer sufficient evidence that her protected activity was the likely reason

  for the adverse action. Dixon v. Gonzales, 481 F.3d 324, 333 (6th Cir. 2007). In other words,

  Dickey must adduce sufficient evidence from which the Court can infer that the adverse action

  would not have been taken had the plaintiff not engaged in protected activity. Nguyen v. City of

  Cleveland, 229 F.3d 559, 563 (6th Cir. 2000). Dickey can show a causal link “through knowledge

  coupled with a closeness in time that creates an inference of causation . . . [h]owever, temporal

  proximity alone will not support an inference of retaliatory discrimination when there is no other

  compelling evidence.” Nguyen, 229 F.3d at 566 (internal quotations omitted). This burden is

  minimal, and only requires that plaintiff put forth some credible evidence that enables the Court

  to deduce some causal connection between the protected activity and retaliatory action. Dixon at

  333.




                                                   15
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 16 of 17 PageID #: 685




         Dickey argues the VA “could have considered the request . . . for reconsideration. She

  could have still worked with students in another location on campus” and this shows the VA was

  motivated by her protected activity. [DE 63 at 458]. The evidence shows that the VA’s transfer of

  Dickey responded to Dickey’s claim that Larkin had threatened her, whom the VA had no control.

  Dickey stated to Benders that she felt she could no longer work in the environment at EKU. [DE

  63 at 458]. Dickey has not established an inference that the filing of her EEO complaint was the

  cause of the transfer.

         But even if Dickey could show a causal connection, the Defendant has presented a

  legitimate reason for the transfer. The VA had no control over EKU or its employees, so the VA

  moved Dickey to another VA position and location. Dickey must thus show this was a pretext for

  retaliation. To establish the VA’s stated business reason amounts to pretext, Dickey must show

  that the proffered reason (1) had no basis in fact; (2) did not motivate the adverse employment

  action; or (3) could not motivate that action. Manzer, 29 F.3d at 1084, overruled on other grounds

  by Geiger v. Tower Auto., 579 F.3d 614 (6th Cir. 2009). Ultimately, to carry her burden in opposing

  summary judgment, Dickey must produce sufficient evidence from which a factfinder could

  reasonably reject Defendant’s explanation of why it moved Plaintiff off the EKU campus. Chen v.

  Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009).

         There is no evidence that the VA’s decision to remove Dickey from what she claimed was

  as a “hostile work environment” was a pretext. Dickey presents no evidence that the VA could

  have considered any other option. The Defendant cites evidence that EKU wanted the VA

  employee in its Office of Military and Veterans Affairs for the convenience of its veteran students.

  [DE 64 at 519; DE 59-3 at 267]. There is no evidence that placing Dickey in another location on

  EKU’s campus would have been feasible or would satisfy the memorandum of understanding



                                                  16
Case 3:18-cv-00080-RGJ-RSE Document 76 Filed 04/19/21 Page 17 of 17 PageID #: 686




  between EKU and the VA. Dickey fails to establish pretext. Upon review of the record and taking

  all reasonable factual inferences in Dickey’s favor, she still fails to present sufficient evidence to

  withstand summary judgment. Dickey has not produced evidence that a reasonable fact-finder

  could conclude the VA’s legitimate, nondiscriminatory reasons were a pretext. The Defendant’s

  motion for summary judgment on Dickey’s retaliation claim is granted.

                                        IV.     CONCLUSION

         Accordingly, for the stated reasons, IT IS ORDERED that Defendant’s Motion for

  Summary Judgment [DE 59] is GRANTED. The Court will enter separate judgment.




                                                                  April 19, 2021




                                                   17
